DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claims because the examined application claim is either anticipated by, or would have been obvious over, the reference claims. 
Claims 1, 8 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 15 of U.S. Patent No. 10,521,383. Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same update of identifier data structure after read operation collisions.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance: The claim feature of in response to determining the current read operation collides with the prior read operation, updating the entry in the first data structure that is associated with the second operation identifier to identify the first operation identifier as required in independent claims 1, 8 and 15. Such a read-after-read operations can be understood as illustrated as shown in figs. 4A and 4B.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See M.P.E.P 707.05(c).
US 7,340,577 discloses a memory controller detecting collisions for read-after-write operations.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182